In an action to recover damáges for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated July 24, 1997, which denied his motion which was, in effect, to reargue the defendants’ motion for summary judgment.
Ordered that the appeal is dismissed, with costs.
The Supreme Court denied the plaintiffs motion, denomi*417nated as one for renewal and reargument. Inasmuch as this motion was not based upon new evidence which was unavailable upon the original motion, the motion was actually one for reargument (see, Lawless v O’Brien, 222 AD2d 657). Thus, the appeal must be dismissed, because no appeal lies from an order denying reargument (see, Segale v Nu Wave Mar., 244 AD2d 326). Rosenblatt, J. P., O’Brien, Altman and Friedmann, JJ., concur.